Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:


Claims 52, 61, and 62, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein the light comprises red or blue light, classified in A01G 7/045.


II.  Claims 53, 61, and 62, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein the light comprises visible light that is administered no more than 400 mol m-2 s-1, classified in G05D 25/00.

CLAIM 51 LINKS INVENTIONS I AND II


III.  Claims 54-56, 61, and 62, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein hardiness is improved and hardiness is selected from resistance to stress by weather damage, resistance to stress by sun exposure, resistance to stress by disease, and resistance to stress by insects, classified in A01H 1/00.
NOTE: if this group is elected there is an additional election of species, see below.


IV.  Claims 57, 58, 61, and 62, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein plant performance is selected from performance characteristics recited in claim 57, classified in A01H 1/00.
NOTE: if this group is elected there is an additional election of species, see below.


V.  Claims 59 and 60-62, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein the seed is from a plant recited in claim 59, classified in A01H 5/02.
NOTE: if this group is elected there is an additional election of species, see below.


VI.  Claims 61-64, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein the UV-B light is in a range of about 280-290 nm, classified in G05D 25/00.


VII.  Claims 61, 62, and 65, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein the irradiance of UV-B is up to 300 W cm-2, classified in G05D 25/00.


VIII.  Claims 61, 62, and 66, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein the irradiance of UV-B is more than 300 W cm-2, classified in G05D 25/00.

IX. Claims 61, 62, and 67, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein the UV-B is administered at no more than 100 kJ m-2, classified in G05D 25/00.


X.  Claims 61, 62, 68 and 69, drawn to a method comprising administering light enriched for UV-B to a seed, wherein the light enriched for UV-B comprises at least 50% more UV-B than any other wavelength, wherein the seed is treated at a relative humidity in a range of about 30% to about 100%, including wherein the duration of administering the light is in a range of about 1 hour to about about 30 hours or for less than or at least 60 minutes, classified in A01H 3/02.

CLAIM 50 LINKS INVENTIONS I-X


Linking Claims
Claim 51 link(s) inventions I and II.  Claim 50 links inventions I-X. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 51 or 50.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-X are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, function, and effect, because the different methods required different wavelengths, durations, or intensities of light, or they require different species of plant or different performance characteristics.  Furthermore, the inventions as claimed do not encompass overlapping subject matter other than the linking claims, and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and,
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species for Inventions III, IV, or V
This application contains claims directed to the following patentably distinct species: 
for group III, the species are the different measures of hardiness recited in claim 54; 
for group IV, the species are the different performance characteristics recited in claim 57 (note that claim 58 will only be examined if one of the fruit yield characteristics from claim 57 is elected; otherwise claim 58 will be withdrawn for being directed to a non-elected species); 
for group V, the species are the different types of plants recited in claim 59 (note that claim 60 will only be examined if lettuce, corn, or kale is elected; otherwise claim 60 will be withdrawn for being directed to a non-elected species). 
The species are independent or distinct because they are each directed to unique characteristics, performance measures, or types of plants. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 50 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  art that would apply to one particular characteristic or performance measurement would not necessarily apply to the others.  Similarly art that would apply to one type of plant would not necessarily apply to the other types of plants.  Because the examiner would be required to find additional references to cover the other characteristics or other types of plants, this causes a burden for examining more than one of the recited characteristics, performance measurements, or plant types.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.





Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661l t